                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LAURA BUFORD,                                      CASE NO. 18-cv-04864-YGR
                                   7                   Plaintiff,
                                                                                            ORDER DENYING REQUEST FOR STAY
                                   8             vs.                                        PENDING MEDIATION WITHOUT PREJUDICE
                                   9     MEDICAL SOLUTIONS, L.L.C.,                         Re: Dkt. No. 24
                                  10                   Defendant.

                                  11

                                  12          The Court has received parties’ stipulation and request to temporarily stay case pending
Northern District of California
 United States District Court




                                  13   completion of mediation on October 11, 2019. (Dkt. No. 24.)

                                  14          The Court does not find good cause exists to abort the schedule in this case. The parties’

                                  15   request is based on a limited choice of mediators. JAMS has more than 400 retired state and

                                  16   federal judges and attorneys, ADR Services has over 130 neutrals, including former members of

                                  17   the federal court. Plaintiff’s motion for class certification is due August 1, 2019 and the discovery

                                  18   cutoff is January 17, 2020.

                                  19          A delay for a mediation to occur in October is not acceptable when other mediators are

                                  20   available. Accordingly, the Court DENIES the parties’ request without prejudice to resubmitting

                                  21   with a mediator who is available much sooner than October 2019.

                                  22          This Order terminates Docket Number 24.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: June 17, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  26                                                       UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
